OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SE. DEL TORO.
Disiento de la opinión de la mayoría porque habiendo examinado las alegaciones y las pruebas, estoy conforme con la siguiente conclusión del juez de distrito .contenida en la opinión que emitiera para fundar su sentencia: “Que los actos realizados por los empleados de la demandada y que culminaron con la agresión del demandante por Ernesto Martínez, fueron llevados a cabo en el curso de los negocios de aquella a quien representaban.” Siendo ello así, es natural que concluya también con el juez sentencia-dor de acuerdo con la ley y la jurisprudencia que cita, que la demandada es responsable.